DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 1-11 and 21, drawn to an adhesion promoting layer, in the reply filed on 27 July 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The requirement is still deemed proper and is therefore made FINAL.
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 27 July 2022.

Specification
The disclosure is objected to because of the following informalities: 
p. 10, line 24: “Ru” should be “Rh” as the conventional chemical symbol for rhodium.  Ru is the conventional chemical symbol for ruthenium, and therefore its use as an abbreviation for rhodium may cause confusion as to what element is actually disclosed as acceptable material for the conductive layer. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 7-11, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US PGPub. No. 2020/0227277).
Claims 1 and 21: Brown teaches an article having an adhesion layer (i.e. an adhesion promoting layer) on a wafer and a metal layer deposited on the adhesion layer (paragraph 0005) (i.e. the metal layer is a conductive layer as outlined by Brown in paragraphs 0003 and 0057, and therefore the article is a conductive structure).  The wafer may be a material of glass, glass-ceramic, ceramic, or silicon-based semiconductor (paragraph 0029) (i.e. the wafer is an inorganic substrate; therefore the adhesion promoting layer is suitable for depositing a conductive layer on an inorganic substrate).  The adhesion layer (i.e. adhesion promoting layer) may include one or more transition metals such as Ti, etc. (paragraph 0040) which may be in oxide form (paragraph 0046) (i.e. a metal oxide layer on the substrate).  The adhesion layer may be applied to the wafer as a mixture (paragraph 0045), where the mixture may include the transition metal oxide (paragraph 0046), polymeric binders (paragraph 0050), chelates (i.e. a chelating agent) (paragraph 0052), citric acid (i.e. a chelating agent as recited in instant claim 3 because a material and its properties are inseparable.  See MPEP § 2112.01) (paragraph 0052), etc.  Brown teaches that the adhesion layer chemically bonds with the material of the wafer (paragraph 0040) and specifically the chemical bond between the adhesion layer and the wafer may be facilitated by a change in oxidation state of the transition metal (i.e. a reaction of the metal oxide, the chelating agent when a transition metal chelate is used, and the substrate) during calcining of the adhesion layer (paragraph 0055).  This disclosure of a chemical bond between the adhesion layer and the wafer (i.e. substrate) is considered to teach an interface layer between the adhesion layer and the substrate.  Furthermore, since the adhesion layer includes the transition metal oxide and may include a chelate and/or citric acid, then the interface layer is considered to contain these materials in addition to a composite that forms from the chemical bonding of these materials.  
While not reciting a singular example of the instantly claimed adhesion promoting layer or conductive structure, these would have been obvious to one of ordinary skill in the art before the effective filing date as these features are considered to be conventionally known features known to afford an adhesion promoting layer and conductive structure as taught by Brown, and one would have had a reasonable expectation of success.
Claim 2: Brown teaches the adhesion layer may include one or more transition metals such as Ti, etc. (paragraph 0040) which may be in oxide form (paragraph 0046) (i.e. the metal oxide may be titanium dioxide, which is an oxide form of Ti).  
Claim 3: Brown teaches where the adhesion layer may include chelates, citric acid, etc. (paragraph 0052).  Citric acid is considered a chelating agent as recited in instant claim 3 because a material and its properties are inseparable.  See MPEP § 2112.01.  
Claim 4: Brown teaches that the adhesion layer chemically bonds with the material of the wafer (paragraph 0040) and specifically the chemical bond between the adhesion layer and the wafer may be facilitated by a change in oxidation state of the transition metal (i.e. a reaction of the metal oxide, the chelating agent when a transition metal chelate is used, and the substrate) during calcining of the adhesion layer (paragraph 0055).  This disclosure of a chemical bond between the adhesion layer and the wafer (i.e. substrate) is considered to teach an interface layer between the adhesion layer and the substrate.  Furthermore, since the adhesion layer includes the transition metal oxide and may include a chelate and/or citric acid, then the interface layer is considered to contain these materials in addition to a composite that forms from the chemical bonding (i.e. a reaction) of these materials.
Claim 7: Brown teaches an embodiment where the adhesion layer is applied to the wafer as a mixture (paragraph 0045).  The mixture may include about 0.1 wt% to about 10.0 wt% of the transition metal (paragraph 0048), where the transition metal may be an oxide form (paragraph 0046).  The solution may also include one or more polymeric binders (i.e. a chelating agent) at a proportion of about 0.1 wt% to about 2.0 wt% (paragraph 0050).  The liquid of the mixture is removed and the adhesion layer is formed on the surfaces of the wafer (paragraph 0051).  It would be understood by one of ordinary skill in the art that a mixture containing substantially only the transition metal as an oxide, polymeric binder, and a liquid solvent will result in an adhesion layer containing substantially the transition metal oxide and polymeric binder after the liquid is removed.  Assuming that approximately the proportion of transition metal oxide and polymeric binder present in the mixture forms into the adhesion layer, the above outlined proportions correspond to about 4.7-99 wt% of the transition metal oxide (calculated as 0.1%/2.1% and 10.0%/10.1%, respectively).  This range overlaps the instantly claimed range and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.
Claim 8: Brown teaches proportions of transition metal oxide and polymeric binder (i.e. a chelating agent) that corresponds to about 4.7-99 wt% of the transition metal oxide, as outlined above regarding claim 7.  The balance is substantially the polymeric binder (i.e. chelating agent) and therefore corresponds to about 1-95.3%, which overlaps the claimed range.  See MPEP § 2144.05.
Claim 9: Brown teaches that the adhesion layer may have a thickness of about 1-500 nm (paragraph 0039).  Brown also teaches a chemical bond between the adhesion layer and the wafer that may include a chemical linkage of the type TM-O-M, where TM is a transition metal from the adhesion layer and M is an element of the wafer (paragraph 0055).  As outlined above regarding claims 1 and 4, the portion of the adhesion layer that forms a chemical bond with the wafer is considered to be an interface layer and corresponds to the claimed composite material.  Since the adhesion layer is coated on the substrate and has a thickness of about 1-500 nm and since the composite material is at an interface of the coated adhesion layer and the substrate, it would have been obvious to one of ordinary skill in the art before the effective filing date that the composite material is a few percentage of the total adhesion promoting layer depending on the exact contact area and total thickness, and would overlap the instantly claimed range.  See MPEP § 2144.05.  It is noted that the exact contact area and total thickness are considered to be a matter of size/proportion resulting in the claimed ratio of composite material and changes in size/proportion do not patentably distinguish the instantly claimed adhesion promoting layer from the prior art absent an objective showing.  See MPEP § 2144.04(IV)(A). 
Claim 10: Brown teaches the wafer (i.e. substrate) to be composed of glass, glass-ceramic, ceramic, silicon, etc. (paragraph 0029).
Claim 11: Brown teaches the metallic component (i.e. conductive layer as outlined above) may include Au, Ag, Cu, Ni, Sn, Rh, etc. (paragraph 0044).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US PGPub. No. 2020/0227277) as applied to claim 1 above, and further in view of Rafieian et al. (AIP Advances 2015, NPL attached).
Claim 5: The teachings of Brown regarding claim 1 are outlined above.  Brown teaches an adhesion layer that may include one or more transition metals such as Ti, etc. (paragraph 0040) which may be in oxide form (paragraph 0046) (i.e. an oxide form of Ti is TiO2).  The adhesion layer may be formed by applying a solution to the surfaces of the wafer wherein the transition metal or transition metal oxide is suspended in a solvent and applied by dip coating, spray coating, spin coating, etc. (paragraph 0046) or may be applied by sol-gel process (paragraph 0052).  However, Brown does not teach the claimed crystalline phase.
In a related field of endeavor, Rafieian teaches titanium dioxide thin films that can be synthesized by techniques such as sol-gel, suspension coating, etc. (p. 097168-1).  Rafieian teaches that TiO2 has three polymorphs at atmospheric pressure: rutile, anatase, and brookite, but that brookite is hardly studied due to being metastable and difficult to synthesize (p. 097168-1).  Rafieian further teaches that regardless of the synthesis route, the initial crystalline TiO2 phase is usually anatase due to faster recrystallization caused by its lower surface free energy compared to rutile (p. 097168-2).  
As Brown teaches an adhesion layer that may include an oxide of Ti (i.e. TiO2) that is applied to a surface as a suspension (i.e. as a suspension coating) and Rafieian teaches TiO2 thin films (i.e. including ones formed by suspension coating) initially forms crystalline TiO2 as anatase phase, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date that the adhesion layer of Brown, when including an oxide of Ti, includes a crystalline phase as taught by Rafieian, and one would have had a reasonable expectation of success.
Claim 6: Rafieian teaches that regardless of the synthesis route, the initial crystalline TiO2 phase is usually anatase due to faster recrystallization caused by its lower surface free energy compared to rutile (p. 097168-2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904. The examiner can normally be reached M-F 9:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM S. HORGER/Examiner, Art Unit 1784